DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites, “…the communication portion includes a first communication pipe and a second communication pipe each having a first end connected to a pair of the openings.”  
The underlined portion appears to refer to the earlier recitation of the pair of openings provided on opposite positions on side walls.  Therefore, the limitation should read, “…the communication portion includes a first communication pipe and a second communication pipe each having a first end connected to the pair of the openings.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hagiwara (JP 2013079753 A).
Regarding claim 1, Hagiwara discloses an oxygen-enriched burner which is configured to eject an oxygen-enriched air or a fuel gas from a plurality of fluid ejection outlets provided at the tip surface and burns them, 
wherein a plurality of the fluid ejection outlets include a center fluid ejection outlet (41, Fig. 11) and a peripheral fluid ejection outlet (42), 
a pair of openings (8, 9; Figs. 3, 4) are provided at opposite positions on side walls of a fluid ejection flow path of the center fluid ejection outlet, 
a pair of the openings are communicated with a communication portion (12, Fig. 4), an interval between a pair of the side walls downstream of the opening in the fluid ejection flow path is gradually expanded (7, Fig. 4) toward the downstream side, 
the peripheral fluid ejection outlet is provided around the center fluid ejection outlet (Fig. 11), 
the communication portion includes a first communication pipe (12, Fig. 4) (pipe connected to one end of the valve 13) and a second communication pipe (12) (pipe connected to the other end of the valve 13) each having a first end connected to a pair of the openings (8, 9), and at least one communication element (13, Fig. 4) connected to a second end of the first communication pipe and the second communication pipe and communicating the first communication pipe and the second communication pipe.
Regarding claim 6, Hagiwara discloses wherein an object to be heated is heated using the oxygen-enriched burner according to claim 1 while causing the fluid ejected from the center fluid ejection outlet to the self- induced oscillation in an expansion direction of the fluid ejection flow path (English translation, para. 41)   
Regarding claim 7, Hagiwara discloses wherein a period of the self-induced oscillation of the fluid ejected from the center fluid ejection outlet is 30 seconds or less (English translation, para. 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara (JP 2013079753 A) in view of Cadeau (US 20140216581 A1).
Regarding claim 2, Hagiwara fails to disclose wherein a plurality of the communication elements are provided in parallel between the first communication pipe and the second communication pipe.  
Cadeau teaches a gas valve, wherein a plurality of the communication elements (valves + gas flow lines of units 6.1-6.4) are provided in parallel between the first communication pipe and the second communication pipe (gas lines in-line with valves 3.5, 4.5, and/or 5.5).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Hagiwara wherein a plurality of the communication elements are provided in parallel between the first communication pipe and the second communication pipe.  The modification provides for fine and precise gas flow control to the pair of openings.  Moreover, the gas unit of Cadeau provides for fine control over different types of fuels (see Cadeau, paras. 7, 9).   
Regarding claim 3, modified Hagiwara discloses wherein at least one of an inner diameter (each valve can have a variable diameter; therefore, each valve can have a diameter that is different from another valve) and a length of a plurality of the communication elements is different.  
Regarding claim 5, modified Hagiwara discloses (see Cadeau and the modification made for the rejection of claim 2) wherein the communication portion includes an on-off valve (e.g., 6.4.2) provided between the first communication pipe (flow line with switch 4.5) and the communication element (flow line with the valve 6.4.2) and between the second communication pipe (flow line with switch 3.5) and the communication element.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara (JP 2013079753 A) alone.
Regarding claim 4, Hagiwara fails to disclose wherein the first communication pipe, the second communication pipe, and the communication element are detachably connected.  However, it would have been obvious to make the communication pipes and the communication element separable so that they can be cleaned, maintained, or replaced. See MPEP 2144.04(V)(C).












Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762